DETAILED ACTION

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jamie Armstrong on 29 January 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 8 has been canceled.
Claim 1 has been amended from “A copper-ceramic bonded body comprising: a copper member formed of copper or a copper alloy; and a ceramic member formed of silicon nitride, wherein the copper member and the ceramic member are bonded to form the copper-ceramic bonded body, at a bonding interface of the copper member and the ceramic member, a nitride compound layer including one or more nitride forming elements selected from Ti, Nb, Hf, and Zr, and an Ag-Cu eutectic layer are formed in order from the ceramic member side, a thickness of the nitride compound layer is 0.47 µm or more and 0.89 µm or less, an intermetallic compound phase formed of an intermetallic compound that contains the nitride forming element and Si is present between the copper member and the ceramic member, and Cu and Si are present at a grain boundary of the nitride compound layer.” to the following:

---A copper-ceramic bonded body comprising: 
a copper member formed of copper or a copper alloy; and 

wherein the copper member and the ceramic member are bonded to form the copper-ceramic bonded body, 
at a bonding interface of the copper member and the ceramic member, a nitride compound layer including one or more nitride forming elements selected from Ti, Nb, Hf, and Zr, and an Ag-Cu eutectic layer are formed in order from the ceramic member side, 
a thickness of the nitride compound layer is 0.47 µm or more and 0.89 µm or less, 
an intermetallic compound phase formed of an intermetallic compound that contains the nitride forming element and Si is present between the copper member and the ceramic member, 
Cu and Si are present at a grain boundary of the nitride compound layer, and
wherein 90° peeling strength between the copper member and the ceramic member is 11.0 kN/m or more and 16.4 kN/m or less.---


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 22 December 2020 has been entered.
Claims 1-6 and 8 remain pending in the application, wherein claim 8 is new and claim 7 has been canceled by the applicant; however, claim 1 has been amended and claim 8 has been canceled by examiner’s amendment as outlined above, leaving claims 1-6 as pending in the application.  The examiner acknowledges that no new matter has been introduced by these amendments.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is the disclosure of Terasaki et al. (US PGPub. No. 2015/0208496, previously cited; hereafter “Terasaki ‘496”).  Terasaki ‘496 teaches a power module substrate made of substantially identical materials and treated in a substantially similar manner, except that Terasaki ‘496 does not teach or render obvious a criticality of the thickness of the compound layer on the peeling strength.  This criticality is supported by Applicant’s affidavit under 37 CFR 1.132, filed 22 December 2020, providing objective evidence using experiment data.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 5-11, filed 22 December 2020, with respect to the prior art rejections have been fully considered and are persuasive.  The arguments are based on the prior art lacking explicit disclosure of the thickness of nitride compound layer and of the factors that affect the thickness, whereas the invention of the instant application reveals that the thickness of the nitride compound layer is critical to the 90° peeling strength (see Applicant’s declaration under 37 CFR 1.132, filed 22 December 2020).  The rejection of claims 1-6 under 35 U.S.C. 102/103 and the rejections of claims 1-6 under 35 U.S.C. 103 have been withdrawn. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784